Citation Nr: 1536286	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for service-connected degenerative joint disease and chondromalacia of the right knee with instability.

2.  Entitlement to a rating in excess of 10 percent disabling for service-connected degenerative joint disease and chondromalacia of the right knee with limitation of motion.

3.  Entitlement to a rating in excess of 10 percent disabling for service-connected chondromalacia of the left knee with instability.

4.  Entitlement to a rating in excess of 10 percent disabling for service-connected chondromalacia of the left knee with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified at a hearing held before the undersigned at the RO.  A transcript of that hearing is associated with the electronic claims file.

Evidence has been received subsequent to the final consideration of the claim by the RO.  However, in July 2015, the Veteran's representative explicitly waived initial review of that evidence by the agency of original jurisdiction (AOJ), so the Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c); see also 38 U.S.C. § 7105(e)(1) (West 2014) (where substantive appeal was filed on or after February 2, 2013, newly submitted evidence is subject to initial review by the Board unless the claimant or the claimant's representative requests, in writing, initial review by the AOJ).

The issues on appeal involve entitlement to higher ratings for the Veteran's bilateral knee disabilities.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  However, the Veteran's May 2011 claim of entitlement to TDIU was denied in the December 2011 rating decision under consideration and the Veteran did not appeal that denial.  See May 2012 Notice of Disagreement (limiting disagreement to the rating for the bilateral knees); April 2013 VA Form 9 (discussing only bilateral knee disabilities); August 2013 Board Hearing Transcript (identifying issue as appropriate rating for knees and not including any discussion of employability or entitlement to TDIU).  Also, during the pendency of the appeal, he was assigned a 100 percent schedular rating effective January 2014.  Therefore, the issue of entitlement to TDIU is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis and chondromalacia of the right knee has manifested in flexion limited to, at worst, 65 degrees (during flare-ups); extension limited to 15 degrees; painful motion; moderate instability; and symptoms associated with removal of semilunar cartilage including locking, constant pain, and swelling; with functional impairments including limitations on walking, standing, and lifting.

2.  Prior to August 1, 2014, the Veteran's service-connected chondromalacia of the left knee has manifested in flexion limited to, at worst, 120 degrees; no limitation on extension; painful motion; slight instability; and symptoms associated with removal of semilunar cartilage including locking, constant pain, and swelling; with functional impairments including limitations on walking, standing, and lifting.

3.  As of August 1, 2014, the Veteran's service-connected chondromalacia of the left knee has manifested in flexion limited to, at worst, 55 degrees (during flare-ups); extension limited to 20 degrees; painful motion; moderate instability; and symptoms associated with removal of semilunar cartilage including locking, constant pain, and swelling; with functional impairments including limitations on walking, standing, and lifting.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease and chondromalacia of the right knee, manifested by instability, have not been met or approximated at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2015).

2.  The Board replaces the current 10 percent evaluation of degenerative joint disease and chondromalacia of the right knee, manifested by painful motion and locking, under Diagnostic Code 5099-5014 with a 20 percent rating under Diagnostic Code 5258 effective from May 31, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2015).

3.  The Board replaces the current 10 percent evaluation of chondromalacia of the left knee, manifested by painful motion and locking, under Diagnostic Code 5099-5014 with a 20 percent rating under Diagnostic Code 5258 effective from May 31, 2011, to July 31, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2015).

4.  As of August 1, 2014, the Board replaces the 20 percent evaluation of chondromalacia of the left knee, manifested by painful motion and locking, assigned above under Diagnostic Code 5258, with a 30 percent disability rating based on limitation of extension under Diagnostic Code 5261.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5261 (2015).

5.  Prior to August 1, 2014, the criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee, manifested by instability, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2015).

6.  As of August 1, 2014, the criteria for a disability rating of 20 percent, but no higher, for chondromalacia of the left knee, manifested by instability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Legal Criteria:  Disability Ratings (Knee)

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the case of the service-connected right knee disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to these conditions, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, under Diagnostic Code 5014, osteomalacia is evaluated under Diagnostic Code 5003 as degenerative arthritis.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion will be considered limited motion pursuant to 38 C.F.R. § 4.59.  Painful motion is entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even if there is no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The period under consideration is from May 2011 (the date of claim) through the present, so the discussion of medical evidence will be focused primarily on that period.  However, the Board has reviewed the entire claims file and all of the medical evidence to obtain a complete picture of the Veteran's disability.

The Veteran has had at least two surgeries on each knee including, most recently, an October 2008 arthroscopy with debridement of the right knee and a November 2008 arthroscopy with debridement and meniscectomy of the left knee.  See November 2012 VA Geriatric Medicine Consult (noting prior knee surgeries in "Problem List"); see also July 2002 Private Operative Report (documenting right knee arthroscopic debridement with medial and partial lateral meniscectomy).

In July 2011, the Veteran underwent a VA examination with respect to his knees.  The examiner discussed the Veteran's medical history, including the prior arthroscopic surgeries to both knees and injections to both knees for pain relief.  The Veteran had begun using a walker "about a year ago."  The Veteran reported continuous pain as well as stiffness, locking, swelling, and instability.  Gait was antalgic and abnormal due both to the knees and his back disability.  He had flares almost daily after increased activity.  While there was no obvious instability of the knees and objective testing appeared negative, the testing could not be completed due to massive obesity.  The examiner detected no effusion or warmth.  Range of motion for both knees was to 120 degrees flexion and 0 degrees extension.  There was no change after three repetitions.  The examiner indicated that his findings were limited due to lack of patient cooperation secondary to obesity, pain and lack of dexterity.  The examination was terminated prior to completion due to increasing patient discomfort and concerns about patient safety.  

The Veteran underwent another VA examination in October 2011.  While the examiner did not provide detailed findings regarding range of motion or other symptoms of the Veteran's knees, he opined that the Veteran's knee disabilities were "unchanged" since the same physician's July 2011 examination.  With respect to functional limitations, the examiner noted he could walk more than 100 feet, stand for 15-20 minutes, and did yard work in the mornings and evenings when he could.  The Veteran regularly used a walker to ambulate.  The examiner noted better cooperation during the October examination than during the July 2011 examination.

An October 2012 VA progress note documents treatment of the Veteran's knee pain with bilateral knee injections.

The Veteran most recently had a VA examination in August 2014.  The examiner noted daily flare-ups from mild (last a day or less) to severe (lasting 2 to 3 days) which, when severe, render the Veteran homebound and sedentary with his feet elevated 30 minutes or more per hour.  The flare-ups include pain, weakness, loss of endurance, swelling, stiffness, increased clicking and popping, and increased feeling of instability.  The Veteran's range of motion for the right knee was 95 degrees of flexion (pain at 75 degrees) and 10 degrees of extension.  His range of motion for the left knee was 85 degrees of flexion (pain at 70 degrees) and 10 degrees of extension.  The Veteran was able to perform three repetitions with no additional limitations of flexion, but extension was further limited to 15 degrees on the right and 20 degrees on the left.  Due to pain on use or during flare-ups, the Veteran would lose 10 degrees of right knee flexion, 5 degrees of right knee extension, 15 degrees of left knee flexion, and 10 degrees of left knee extension.

The examiner indicated that the Veteran had functional loss and/or functional impairment of both knees including less movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran had pain to palpation of both the medial and lateral joint lines and the medial and lateral patellar facets in addition to pain with patellofemoral compression.  Muscle strength testing was measured as 4/5 for flexion and extension of both knees.  The examiner determined there was joint instability (anterior and medial-lateral) which he opined was of moderate severity.

The examiner further noted that the available medical records indicate that the Veteran had bilateral knee arthroscopy in 2008.  Additionally, the Veteran reported a total of three arthroscopic procedures on his left knee and two on his right knee which included "some degree of meniscectomy."  The examiner noted symptoms of a meniscal tear, frequent episodes of joint pain, frequent episodes of joint effusion, clicking and popping, related to the meniscal condition.

The Veteran has scars related to his knee conditions (from arthroscopic surgery), but they are not painful, unstable, and do not have a total area greater than 39 square centimeters.  There is patellofemoral crepitus bilaterally.  The Veteran regularly uses a cane and walker for his right foot, bilateral knee, bilateral hip, and thoracolumbar spine conditions.  The Veteran's knee disabilities do not result in functional impairment so severe that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  The examiner noted that the bilateral knee disabilities had occupational impacts affecting his ability to lift, walk, and stand.  He further opined that the Veteran was unable to crawl, kneel, squat, climb, bend, twist, or turn and that he must be allowed to change positions as needed.

Analysis

The Veteran is currently assigned a 20 percent rating under DC 5257 for his right knee, a 10 percent rating under DC 5257 for his left knee, and 10 percent ratings under DC 5014 for each knee based on limitation of motion.  He contends that he is entitled to higher ratings for his bilateral knee disabilities.

The medical evidence of record, including each of the VA examinations of record, establish that the Veteran does not have ankylosis of either knee, so a rating under DC 5256 is not warranted.  Similarly, the medical evidence is against assigning any ratings under DC 5262 (impairment of tibia and fibula) or DC 5263 (genu recurvatum).

With respect to recurrent subluxation or lateral instability under DC 5257, the July and October 2011 VA examinations were negative for instability of either knee.  The medical treatment records also fail to document any objective evidence of instability of either knee prior to the August 2014 VA examination.  Given this evidence, the Board finds that entitlement to any higher rating for instability prior to August 2014 is not warranted.  The current 20 percent rating under DC 5257 for the right knee and the 10 percent rating under DC 5257 for the left knee will not be disturbed prior to August 2014.

The August 2014 VA examiner found moderate instability of both knees which suggests a 20 percent disability rating.  The medical evidence, therefore, supports assigning 20 percent ratings under DC 5257 for each knee as of August 1, 2014 (the date of the examination).  The only higher rating is a 30 percent rating for severe instability.  The August 2014 VA examination provides evidence against finding severe instability and no other competent evidence of record supports a determination that the knee instability (either right or left) is severe.  The Board has already discussed why the Veteran's subjective, lay opinions are entitled to no probative weight on the pertinent medical question.  In addition, as discussed more fully below, consideration of the DeLuca factors, functional limitations, or other symptoms (e.g. pain, reduced range of motion) is not appropriate due to the prohibition on pyramiding and the assignment of other ratings encompassing those factors.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  For these reasons, the Board will leave unchanged the 20 percent evaluation under DC 5257 for the right knee.  However, the Board finds an increased rating of 20 percent under DC 5257, effective August 1, 2014, is warranted for the left knee.

The Board will consider the remaining diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's bilateral meniscectomies and his limitations of motion are overlapping and duplicative.  To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under DCs 5258, 5259, 5260, and 5261.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Veteran's limitation of flexion (for either knee) has not, at any time during the appeal period, been measured at less than 45 degrees of flexion which would correspond to a 10 percent rating.  The most significant limitations were found in the August 2014 VA examination where painful motion (flexion) was noted to begin at 75 degrees in the right knee and 70 degrees in the left.  The examiner opined that, even during flare-ups, flexion would not be reduced to less than 65 degrees on the right or less than 55 degrees on the left.  The other medical evidence, including the July and October 2011 VA examinations, fail to indicate any greater loss of flexion.  Therefore, the limitation of flexion does not meet the criteria for any compensable rating for either knee.

With respect to extension, the physician who conducted the July and October 2011 VA examinations noted full extension of both knees.  The other medical evidence of record from this period also fails to indicate any limitations of extension that would warrant a compensable rating under DC 5261.  However, in August 2014, the VA examiner determined that extension was, during flare-ups, limited to 15 degrees on the right and 20 degrees on the left.  Therefore, as of August 1, 2014, the measured limitation of extension for the right knee met the criteria for a 20 percent rating and for the left knee met the criteria for a 30 percent rating.

The medical evidence of record establishes that the Veteran has had arthroscopic surgery (including meniscectomies) on both knees prior to the period under consideration.  At the July 2011 VA examination, the Veteran complained of pain, stiffness, locking, and swelling.  While the July 2011 examiner did not provide any further opinion on these subjective reports, the August 2014 VA examiner did note symptoms in both knees of a meniscal tear, frequent episodes of joint pain, frequent episodes of joint effusion, clicking and popping, related to the meniscal condition.  Upon review of the entirety of the medical evidence, the Veteran's knee symptoms for the entire period under consideration meet the criteria for a 20 percent rating under DC 5258 for both knees for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

DC 5259 provides for only a 10 percent rating for the same (but lesser) symptoms, so rating under that diagnostic code would be less beneficial to the Veteran.

The question before the Board, then, is what ratings to assign to the Veteran's bilateral knee disabilities where he meets the criteria for compensable ratings under DC 5003 (via DC 5014), DC 5257, DC 5258, and DC 5261.  For the reasons set forth below, the Board finds ratings under DC 5257 (instability) and under DC 5258 (pain, locking/limitation of motion, and swelling) are appropriate.

The Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by joint "locking," painful motion, effusion, and degenerative arthritis.  Both diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

As noted above, the Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under Diagnostic Code 5003 (via DC 5014) for degenerative arthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

While the Veteran's knee disability has not been manifested by dislocation of the semilunar cartilage (meniscus), the knee disability has been manifested by symptoms of joint pain, effusion, and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  Consequently, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted as use of Diagnostic Code 5258 is more favorable.  As noted above, in any case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5003 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disabilities with respect to limitation of motion increase from 10 percent to 20 percent as a result of this decision.

Prior to August 1, 2014, the Veteran did not meet the criteria for a compensable rating under DCs 5260 or 5261, so the Board will assign 20 percent ratings for each knee under DC 5258 from May 31, 2011 (date of claim) to July 31, 2014.  These ratings are in addition to the separate ratings for instability under DC 5257 (20 percent right, 10 percent left).  The Board notes that these ratings address separate symptoms, so do not violate the prohibition on pyramiding.  In addition, the Board finds that the combined ratings for the knees based on these newly assigned ratings are appropriate and adequate even after consideration of the DeLuca factors and the effects of flare-ups during that period.

As of August 1, 2014, the medical evidence establishes that the criteria for ratings under DC 5261 (limitation of knee extension) were met for both the right (20 percent) and left (30 percent) knees.

The Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5261 (limitation of extension) due to the prohibition on pyramiding.  Diagnostic Codes 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability.

With respect to the right knee, the criteria for a 20 percent rating are met under either DC 5258 or DC 5261.  Because the Board is assigning a 20 percent rating under DC 5258 for the period prior to August 1, 2014, the Board will leave that rating in place for the entire appeal period.  A change to DC 5261 (with the same 20 percent rating) would provide no advantage to the Veteran.

With respect to the left knee, a change to DC 5261 as of August 1, 2014, is advantageous, because his symptoms meet the criteria for a 30 percent rating as of that date.  Therefore, the Board will grant a 30 percent rating under DC 5261 effective August 1, 2014, and will discontinue the 20 percent rating under DC 5258 as of August 1, 2014.  The discontinuation is necessary to avoid improper pyramiding as explained above.

The Board has considered the Veteran's use of assistive devices and his functional limitations in reaching the above conclusions.  Moreover, the Board notes that no examiner or other medical professional has opined that either of the Veteran's knee disabilities result in functional impairment so severe that no effective function remains other than that which would be equally well-served by an amputation with prosthesis and the August 2014 VA examiner explicitly rejected any such conclusion.

In summary, the Board will assign the following ratings:  

* A 20 percent rating for right knee instability under DC 5257 throughout the appeal period (denial);

* A 20 percent rating for right knee pain and locking under DC 5258 throughout the appeal period (grant); 

* A 10 percent rating for left knee instability under DC 5257 from May 31, 2011, to July 31, 2014, which is increased to a 20 percent rating under DC 5257 beginning August 1, 2014 (staged, partial grant); 

* A 20 percent rating for left knee pain and locking under DC 5258 from May 31, 2011, to July 31, 2014, which will be increased to a 30 percent rating for left knee limitation of motion (with pain and locking) under DC 5261 beginning August 1, 2014 (staged grant).

The evidence is not in equipoise, rather the weight of the evidence establishes that the Veteran's knee symptoms most closely approximate the criteria for the ratings assigned above.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5258, and 5261.

Extraschedular Rating

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected bilateral knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Specifically, the Veteran's knee symptoms such as instability, painful motion, limitation of motion, locking, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's bilateral knee disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

In making this determination, the Board notes that, prior to January 22, 2014, the Veteran's other service-connected disabilities included only a noncompensable right foot disability.  Beginning January 22, 2014, the Veteran's combined schedular rating was 100 percent.  The evidence does not indicate any combined effect that would justify granting an extraschedular rating for the bilateral knee disabilities in the circumstances of this case.

Referral for an extraschedular rating for the bilateral knee disabilities is not warranted.

Duties to Assist and Notify

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2013, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in June 2011 prior to the initial adjudication of his claims.  The Veteran has also received additional notice via rating decisions, statements of the case, and the Board hearing.  The notice letter set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records with the claims file.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded VA examinations in July 2011, October 2011, and August 2014.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examination was adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has challenged the adequacy of the July and October 2011 examinations.  He alleged at his hearing that the examiner failed to conduct an adequate and thorough examination and requested an updated examination due, in part, to worsening symptoms.  During the pendency of this appeal, the Veteran was provided an August 2014 VA examination.  Where, as here, the record contains the results of a subsequent, thorough examination, remand for a new examination to rectify any deficiencies in the 2011 examinations would serve no purpose.  Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  The Board has considered the incomplete nature of the 2011 examinations in evaluating and weighing the medical evidence of record.  No further examinations or opinions are necessary prior to deciding the merits of the Veteran's claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent disabling for service-connected degenerative joint disease and chondromalacia of the right knee with instability (DC 5257) is denied.

Change evaluation of service-connected degenerative joint disease and chondromalacia of the right knee based on pain and limitations of motion from Diagnostic Code 5099-5014 to Diagnostic Code 5258 and assign a 20 percent rating as of May 31, 2011, subject to controlling regulations governing the payment of monetary awards.

Change evaluation of service-connected chondromalacia of the left knee based on pain and limitations of motion from Diagnostic Code 5099-5014 to Diagnostic Code 5258 and assign a 20 percent rating from May 31, 2011, to July 31, 2014,  subject to controlling regulations governing the payment of monetary awards.

Change evaluation of service-connected chondromalacia of the left knee based on pain and limitations of motion from Diagnostic Code 5258 to Diagnostic Code 5261 and assign a 30 percent rating effective August 1, 2014, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent disabling prior to August 1, 2014, for service-connected chondromalacia of the left knee with instability (DC 5257) is denied.

Entitlement to a rating of 20 percent disabling, but no higher, for service-connected chondromalacia of the left knee with instability (DC 5257) is granted effective August 1, 2014, subject to controlling regulations governing the payment of monetary awards.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


